Citation Nr: 1452319	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for right heel spur syndrome.

2.  Entitlement to a compensable rating for left heel spur syndrome.

3.  Entitlement to a rating in excess of 10 percent for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1984.

These issues are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009 (foot disabilities) and February 2013 (back disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held before the undersigned in April 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, in a September 2013 statement, the Veteran's representative contended that his foot disabilities had worsened since they were last examined by VA in September 2009.  Further, during the April 2014 hearing, the Veteran alleged inaccuracy in the report of his last VA spinal examination and indicated that VA treatment records regarding his back disability remained outstanding.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records generated since December 14, 2012 from the VA Medical Center in Portland.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, inquire if the Veteran sees any private providers for back or foot disabilities.  Request that he complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any identified treatment records.  Make two attempts to obtain the identified relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A (2) (B) (West 2002).

3.  After completing the development requested above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral foot disabilities.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's contention (at the April 2014 hearing) that he experiences pain radiating up his leg from his feet.

4.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected back disability.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's contention (at the hearing) of episodes of incapacitating back pain/spasm.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



